Statement by the President
Ladies and gentlemen, in the worst earthquake in Italy in recent decades, 295 people in the region of Abruzzo lost their lives in a most terrible way. Worst hit was the city of L'Aquila. We are all horrified by the violent power of this natural disaster and its tragic consequences. Up to 40 000 people were made homeless by the main quake and numerous aftershocks. It is estimated that one in three houses in the Province of L'Aquila, which was particularly badly affected, has been destroyed or damaged. On behalf of the European Parliament, I would like to take the opportunity at today's plenary session to express our deepest sympathy with all of the victims of this terrible earthquake.
I would also like to offer on behalf of everyone here our deepest sympathy and condolences to the families of those who have died as well as our solidarity with Italy, its citizens and authorities at this sad time. Our thoughts are with those who lost their lives, were injured or made homeless and everyone else affected by this disaster. I would ask you to rise from your seats in silent remembrance.
(The House rose and observed a minute's silence)
Thank you.